Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 7/13/2021; claims 1-20 are pending. 
Information  Disclosure Statement (IDS)
3.	The two information disclosure statements (IDSs) submitted on 1/29/2020 and 7/13/2021 were filed after the mailing date of the pending application on 10/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
4.          Claims 13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for a practical application. The claim recites “steps” of: “determining a payload weight on a work implement”, and “adjusting an electrohydraulic control valve”.
The recited limitations to perform a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. it covers limitations done by a human using generic computer components as “certain methods of organizing human activity” under “managing personal behavior following rules or instructions”. That is, other than reciting “a work implemented on a work machine, nothing in the claim element precludes the steps from practically being performed in the mind and by an operator using generic computer components. For instance, “determining” and “adjusting”/(i.e., controlling) in the context of this claim encompasses an operator to manually determine what flow rate level/how to adjust a valve would be proper for a range of fluid pressure.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the valve controlling/adjusting steps amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.
Claim 18 is directed to a step of “communicating”, this step is about a general communication between vehicle components, it is interpreted as merely requiring an extra insignificant activity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 13, and 18 are rejected under 35 U.S.C. 103 as obvious over Ikegami et al. (US Pub. 20160138240A) (hreinafter “Ikegami”).
A. Per independent method claim 13: Ikegami teaches a method of operating a work machine comprising steps:
 - determining a weight on a work implement of the work machine using a dynamic payload sensing/weighing system (i.e., dynamically sensing a weight of the bucket 8, see Ikegami, para. [0430]-[0431]; see also Ikegami, para. [0439] “When the intervention control is executed, the boom cylinder 10 executes the raising operation of the boom 6 as described above. Thus, the boom cylinder 10 is controlled based on such first correlation data as illustrated in FIG. 40, whereby the bucket 8 can be moved with high accuracy based on the designed landform Ua even when the weight of the bucket 8 changes. That is, the hydraulic cylinder 60 is finely controlled even when the weight of the bucket 8 is changed during the activation of the hydraulic cylinder 60, whereby highly accurate limited excavation control is executed.”);
- using an electrohydraulic system controller in communication with the dynamic payload/bucket weighing system (see Ikegami, para. [0439], [0531] implying an interfacing signal (directly/indirectly) for communications between these two systems)
- adjusting/control (“manually”) an electrohydraulic control valve of the work-implement based on the determined payload weight (see Ikegami para. [0525]).
	Ikegami does not use a claimed term “payload weight”; however, it is understood that this is merely an extra weight besides a known weight of a bucket (i.e., a different weight of an empty work vehicle/bucket).
	It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ikegami to arrive claimed steps since similar controls are performed for a safe operating/working condition of a work engine as claimed.
B. Per dependent method claim 18: The rationales and references for a rejection of claim 13 are incorporated.
Ikegami suggests a step of communicating the payload weight from the dynamic payload weighing system to an electrohydraulic system controller (via sensing electro-hydraulic cylinders/valves, see Ikegami, claim 8).
Ikegami also implies using an interfacing signal (directly/indirectly) for communications between these two systems to control moving hydraulic cylinders (see Ikegami, Figs. 4, 24, 42, and para. [0439], [0531]).
Reason for allowance
6.	Per independent claims 1, and 10: While closest art of record of Ikegami in view of Marathe et al suggest several claimed features of a work machine to obtain a weight for a work implement on a work engine, they do not disclose a work machine comprising:
an electrohydraulic system controller is configured to move the electrohydraulic control valve through a range of valve positions based on the payload weight  on the work implement wherein the range of valve positions includes a first valve position in which the electrohydraulic control valve facilitates fluid flow at a first flow rate and a second valve position in which the electrohydraulic control valve facilitates fluid flow fluid at a second flow rate that is less than the first flow rate.
It is for this reason that claims 1, and 10 defines over above cited prior art of record.
7.	Dependent claims 2-9, and 11-12 are allowed because they incorporate above allowable limitation from their parent claims 1, and 10.
Claim Objections
8.	Claims 14-17, and 19-20 are objected to as being dependent upon rejected base claims 13, and 18, but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims.
Conclusion
9.	Pending claims 1-12 are allowed; claims 13, and 18 are rejected, and claims 14-17, and 19-20 are objected. 
10.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662